 1

 2

 3

 4
                                                                    JS-6
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11    ALLISON KUNATH,                               Case No. 5:18-cv-02100-JGB-KK
12                     Plaintiff,                   ORDER ON DISMISSAL
13           vs.
14    LULAROE, LLC d/b/a LULAROE, a
      California limited liability company;
15    LLR, INC., a Wyoming corporation; and
      DOES 1 through 25, inclusive,
16
                          Defendants.
17

18

19

20          Pursuant to the stipulation of the parties under Federal Rule of Civil

21   Procedure 41(a)(1)(ii), IT IS HEREBY ORDERED that this action be, and hereby

22   is, dismissed with prejudice as to all claims, causes of action, and parties, with each

23   party bearing that party’s own attorney’s fees and costs. The Clerk is directed to

24   close the file.

25
     Dated: May 3, 2019                      ________________________________
26
                                             JESUS G. BERNAL
27                                           UNITED STATES DISTRICT JUDGE
28
                                                1
                                        ORDER ON DISMISSAL
